                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF NEW YORK



Government Employees Insurance Co., GEICO
Indemnity Co., GEICO General Insurance               Civil Action No. 1:19-cv-05570-ENV-SMG
Company and GEICO Casualty Co.,

                    Plaintiffs,

vs.                                                  STIPULATION AND ORDER
                                                     EXTENDING TIME FOR DEFENDANTS
Axial Chiropractic P.C., Axial Chiropractic          LEFCORT MUA CHIROPRACTIC, P.C.
P.C., Action Chiropractic P.C., Action               AND LAWRENCE LEFCORT, D.C. TO
Chiropractic P.C., Bruce Bromberg, D.C.,             RESPOND TO PLAINTIFFS’ MOTION
Lefcort MUA Chiropractic, P.C., Lawrence             TO STAY
Lefcort, D.C., Glenn Rosenberg, D.C., P.C.
d/b/a South Shore Spinal Care, Glenn
Rosenberg, D.C., David Marcus Coty, D.C.,
Robert Luca, D.C., and Archer Irby, D.C.,

                    Defendants.


        IT IS HEREBY STIPULATED AND AGREED by and between the undersigned

counsel that the time for Defendants Lefcort MUA Chiropractic, P.C. and Lawrence Lefcort, D.C.

(collectively, the “Lefcort Defendants”) to respond to Plaintiffs’ Letter Motion to Stay dated July

7, 2021 (Dkt. #94) is hereby extended through and including July 27, 2021.

Dated: July 14, 2021

RIVKIN RADLER LLP                              CHIESA SHAHINIAN & GIANTOMASI PC
926 RXR Plaza                                  11 Times Square, 34th Floor
Uniondale, NY 11556-0926                       New York, New York 10036
516.357.3000                                   212.973.0572
Attorneys for Plaintiffs Government            Attorneys for Defendants Lefcort MUA
Employees Insurance Co., GEICO Indemnity       Chiropractic, P.C. and Lawrence Lefcort, D.C.
Co., GEICO General Insurance Company
and GEICO Casualty Co.


 By: /s/ Max Gershenoff                        By: /s/ A. Ross Pearlson
         Max Gershenoff, Esq.                       A. Ross Pearlson, Esq.




4821-9565-6433.v1
                    SO ORDERED:


                    __________________________________
                    HON. VERA M. SCANLON, U.S.M.J.




                    2
4821-9565-6433.v1
